IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE

V.

MICHAEL W. ZAPPA,

Defendant.

Katherine Butler, Esquire
Department of Justice

820 N. French Street, 7th Floor
Wilmington, DE 19801

\/\./\./VVVVVV

Attorney for the State of Delaware

RENNIE, J.

DECISION AFTER TRIAL

Cr.A. No.: 1309010262

Louis B. Ferrara, Esquire
Ferrara & Haley

1716 Wawaset Street
Wilmington, DE 19806
Attorney for Defendant

On September 14, 2013, Michael Zappa (“Defendant”) was arrested and charged with
Driving Under the Influence of Alcohol (“DUI”), in violation of 21 Del. C. § 4177. Defendant
challenged the legality of the arrest and moved to suppress all evidence proffered by the State.

The Court held a suppression hearing over the span of three days. The hearing began on
December 15, 2015 and continued on January 29, 2016. At the January hearing, Defendant
moved for a mistrial after the State attempted to elicit certain testimony regarding Defendant’s
performance on the Intoxilyzer. Ultimately, the Court found that Defendant’s motion for a
mistrial was procedurally improper, treated it as an objection to the State’s line of questioning,

l

and sustained the objection. On June 13, 2016, the suppression hearing continued, and the

Court concluded that the arrest was supported by probable cause.2

Immediately following the suppression hearing, the Court held a non-jury trial. At the
conclusion of trial, the Court reserved its decision. This is the Court’s final decision after trial.

FACTUAL BACKGROUND

A. The Suppression Hearing

During the suppression hearing, the Court heard testimony from Corporal Megan
Hazzard (“Corporal Hazzard”), Trooper Christopher A. Jewel (“Trooper Jewel”), Corporal Heidi
Carroll (“Corporal Carroll”), and Trooper Jenny Gliem (“Trooper Gliem”) (collectively, the
“Troopers”), each of whom were involved in either the traffic stop or subsequent arrest of
Defendant. The Court also viewed a copy of Corporal Hazzard’s Motor Vehicle Recording
(“MVR”), which captured Defendant’s behavior during the stop. In addition, Defendant took the

stand and testified on his own behalf. The Court finds the facts as follows:

l See State v. Zappa, 2015 WL 1399336 (Del. Com. Pl. Apr. 8, 2016).
2 The Court informed the parties that it would issue a written decision following trial, which would include the
Court’s reasoning for its finding of probable cause.

i. T he Initial Stop at the Charcoal Pit

On September 14, 2013, at approximately 10:20-10:30 p.m., Corporal Hazzard was on
patrol in North Wilmington operating a fully marked Chevrolet Tahoe (the “Tahoe”). While
stopped at a red light at the intersection of Concord Pike and Garden of Eden Road, Corporal
Hazzard heard the screeching of tires coming from a car. The car quickly rounded the bend of
Silverside Road and merged onto Concord Pike, traveling southbound. Corporal Hazzard
activated her emergency lights3 and attempted to catch up to the vehicle. The vehicle was
traveling at a high speed and weaving in and out of traffic.4 Eventually Corporal Hazzard caught
up with the vehicle when it stopped at a red light at The Charcoal Pit (“The Pit”). When the
driver of the vehicle did not react to the emergency lights, Corporal Hazzard activated her siren.
The driver failed to react to the sound of the siren so Corporal Hazzard yelled out of her window
and instructed the driver to pull over. This prompted the driver to move his vehicle forward
about one foot. Corporal Hazzard sounded her air horn and the driver moved forward another
foot. At that point, Corporal Hazzard pulled over to the left of the vehicle and instructed the
driver to pull over into The Pit parking lot. Defendant obliged and turned into the parking lot.

Corporal Hazzard then approached the vehicle, identified Defendant as the driver, and
observed one passenger sitting in the front seat. Upon her initial contact with Defendant,
Corporal Hazzard observed Defendant to look dazed with “glazed over” eyes and not fully alert.
She also smelled a strong odor of alcohol emanating from Defendant’s breath. Corporal Hazzard

told Defendant to hand over the keys to his vehicle. Defendant complied and Corporal Hazzard

3 When Corporal Hazzard activated her emergency equipment, the MVR automatically activated.

4 Corporal Hazzard testified that she was unable to see whether the driver of the vehicle was traveling Within his
lane or whether he utilized his driving signals, however, based on her familiarity of Concord Pike, she was able to
determine that he was travelling faster than the posted speed of 40mph.

placed the keys on top of the car. When Corporal Hazzard asked Defendant if he knew why she
stopped him, Defendant slurred his speech and was incomprehensible

Corporal Hazzard then asked Defendant for his license and registration. While retrieving
these documents, Defendant asked Corporal Hazzard, “Are you military friendly?” Corporal
Hazzard responded, “Not if you’re blitzed. What does that have to do with anything?”5 That
prompted her to ask Defendant a number of questions about his whereabouts and driving.
Defendant stated that he was coming from La Tolteca, Where he consumed alcohol, and was
driving home to his apartment.6 Eventually, Defendant handed the documents to Corporal
Hazzard and stated that he did not live at the address listed on the vehicle’s registration. He
explained that he lived in an apartment in Rodney Square, and stated “You know, where the old
courthouse was . . . my dad’s law firm is there . . . if you get hurt, he can help you.” Corporal
Hazzard then asked Defendant, “Why were you driving like that?” Defendant responded, “I
don’t know why . . . I’m a United States Marine. I don’t mean to disrespect you right now. I
mean no disrespect.” In response, Corporal Hazzard said to Defendant, “Don’t say you are a
service member . . . you’re not acting like a Marine should [be acting].” At that point, the
passenger_Defendant’s then-girlfriend_became highly emotional and interrupted the
conversation in an attempt to talk with Corporal Hazzard. Defendant told his girlfriend, “Stop,
stop, stop, Please. No, no no,” while putting his hand up. Corporal Hazzard asked Defendant to
step outside of the vehicle and Defendant responded, “Ok. l will. Absolutely.” Before Defendant
stepped out of the vehicle, the girlfriend again attempted to talk to Corporal Hazzard and was in

a highly emotional state. Defendant shook his finger at her and said, “No. Stop talking.”

5 Corporal Hazzard testified that she felt threatened by that question, found it to be unusual, and believed that
Defendant was trying to “get out of getting a ticket.”
6 Defendant testified that his passenger had alcohol in the vehicle.

Defendant exited his vehicle and immediately placed his hands on the driver’s side of the
car. He then indicated to Corporal Hazzard that he did not have any Weapons, specifically
stating, “I have nothing. You can search me.” At that moment, the girlfriend got out of the
vehicle and began talking over Defendant and Corporal Hazzard, both of Whom told the
girlfriend to get back in the car. When the girlfriend did not listen to either Corporal Hazzard or

37

Defendant, Defendant yelled, “Get back in the car . . . You are not helping. Then With one
hand, Defendant gestured for the girlfriend to get back into the car. After the girlfriend Went
back inside the vehicle, Corporal Hazzard asked Defendant to place his hand behind his back so
that she could apply handcuffs. He apologized and immediately placed his hand behind him.
When Corporal Hazzard asked Why Defendant Was yelling at the girlfriend, Defendant stated,
“She just doesn’t understand What’s going on . . . I’m good to go. Don’t even Worry. I am being
as compliant as can be. You can handcuff me, do Whatever you need to do right now.” Corporal
Hazzard asked Defendant Why the girlfriend did not understand and inquired Whether she spoke
English and if she had an education. Defendant explained that the girliiiend had recently been
released from the hospital for being suicidal and reiterated that the girlfriend “just didn’t
understand.” In response, Corporal Hazzard stated, “Well she needs to understand that this is
police Work.” Corporal Hazzard secured Defendant in the back of her Tahoe on the passenger
side so that she could separate him from the girlfriend7

Then Corporal Hazzard turned her attention back to the girlfriend Who remained highly
emotional and began crying. Defendant became irate as he saw Corporal Hazzard engaging With

the girlfriend He could hear their conversation from the back of the Tahoe because the stop Was

being recorded. Defendant began grunting and shouting “Stop talking!” The girlfriend, still

7 Corporal Hazzard testified that, aside from the safety concerns, she felt the need to move Defendant to the Tahoe
because the Charcoal Pit parking lot was a “crowded location,” and the activity had become distracting to the people
Who Were inside the Charcoal Pit or inside of their vehicles.

seated in the vehicle, told Corporal Hazzard that she had grabbed the steering wheel while
Defendant was driving in an attempt to kill both herself and Defendant. She then stated that she
still wanted to hurt herself. At that point, Corporal Hazzard asked the girlfriend to step outside
of the vehicle. The girlfriend complied and stood next to the driver’s side with her hands on top

of the vehicle.

Trooper Jewel arrived on the scene while Corporal Hazzard was questioning the

8 While Corporal Hazzard was

girlfriend, and Corporal Hazzard briefed him on the situation.
talking to the girlfriend, the girlfriend stated that she had consumed alcohol and had taken her
prescribed anxiety medication. She then began crying and told Corporal Hazzard and Trooper
Jewel that she wanted to die. Corporal Hazzard placed her on the sidewalk curb next to The Pit
along the driver’s side of the vehicle. When Defendant saw and heard this exchange, he began
yelling, “Don’t touch her!” and started tapping his handcuffs on the window of the Tahoe.

Given the passenger’s mental state, Corporal Hazzard determined that the girlfriend
needed to be evaluated at a hospital and that Defendant needed to be evaluated for DUI. Thus,
she called for assistance from another police unit.

At the same time, Trooper Jewel went to check on Defendant who was handcuffed in the
rear of Corporal Hazzard’s Tahoe. He opened the Tahoe door and Defendant stated, “Marine
Special Forces, you can’t cuff me,” as he handed the handcuffs to Trooper Jewel. Trooper JeWel
asked Defendant to exit the patrol vehicle to reapply the handcuffs. Defendant initially refused
to be re-handcuffed but eventually complied and was placed back in the Tahoe. As Trooper

Jewel walked away, Corporal Hazzard handcuffed the girlfriend and Defendant then became

incredibly animated. He yelled, jerked his body, banged his head against the seat of the Tahoe,

8 Trooper Jewel testified that he did not personally interact with the passenger. When Corporal Hazzard briefed
Trooper Jewel, she stated, “I got him out of the car because he’s plastered . . . almost killed her coming around the
comer . . . then [the girlfriend] comes out and is freaking out.”

and then banged his head against the window. Trooper Jewel once again walked over to the
Tahoe and told Defendant to stop hanging on the window. Defendant yelled, “What are you
doing to her?” Corporal Hazzard then joined Trooper Jewel and they decided to transport the
girlfriend to the hospital. Corporal Hazzard explained to Defendant that the girlfriend had to be
handcuffed in order for the Troopers to transport her. At this point, the girlfriend walked over to
Corporal Hazzard and Trooper Jewel while they were talking to Defendant, and she began crying
and yelling even louder. Eventually, Defendant stopped yelling and the girlfriend walked back
to Defendant’s vehicle where she freed her hands of the handcuffs Corporal Hazzard walked
over to the girlfriend, reapplied the handcuffs, and helped her walk back to the curb. She stayed
at the curb for the remainder of the stop.

Corporal Hazzard and Trooper Jewel determined that they would not be able to continue
their investigation while Defendant and the passenger were both on the scene. Thus, Corporal
Carroll and Trooper Gliem reported to the Pit in order to provide backup.9 At the time, Corporal
Carroll was acting as a field training officer (“FTO”) to Trooper Gliem, who had started working
for Troop l of the Delaware State Police in August 2013. The Troopers decided that Trooper
Gliem would conduct the DUI investigation of Defendant while Corporal Hazzard assisted
Defendant’s passenger in seeking medical attention at the hospital.

Corporal Carroll was driving a fully marked Crown Victoria. She was parked
perpendicular to and in front of Defendant’s vehicle. Trooper Jewel transferred Defendant from
the Tahoe to Corporal Carroll’s vehicle so that Corporal Hazzard could take the passenger to the

hospital. Defendant exited the Tahoe without difficulty and, as he walked past Corporal

9 Corporal Carroll and Trooper Gliem arrived on the scene at approximately 10:50 p.m. While Corporal Hazzard
was briefing Corporal Carroll and Trooper Gliem, Defendant began hanging his head on the window, and stated that
he wanted to know why his girlfriend was being transported to the hospital. Corporal Hazzard told him that the
girlfriend stated that she wanted to take her life and his life, which is why she grabbed the steering wheel.

Hazzard’s vehicle, he stopped. After a few seconds Trooper Jewel, who was standing to the
right of Defendant, placed his hand on Defendant’s right arm in an attempt to compel Defendant
to continue walking to Corporal Carroll’s vehicle. Defendant began walking again but, after a
few steps, dug his heels in and turned away from Trooper Jewel. In response, Trooper JeWel
took his hands, placed them on Defendant’s throat, and forced Defendant to the ground. When
this happened, the girlfriend began screaming and crying uncontrollably. After a few seconds,
the Troopers picked Defendant up and placed him in Corporal Carroll’s vehicle. Trooper Gliem
and Corporal Carroll transported Defendant to Troop l.10 After Corporal Carroll and Trooper
Gliem left the scene, Corporal Hazzard moved the girlfriend to the Tahoe, drove her to the
hospital, and did not have any further interaction with Defendant.
ii. T he Subsequent Arrest at Troop 1

At Troop l, Trooper Gliem conducted a DUI investigation under the supervision of
Corporal Carroll. On cross-examination, Corporal Carroll testified that as Trooper Gliem’s FTO
she completed a Daily Observation Report (“DOR”), which is an internal police report that
evaluates a field trainee officer’s performance.ll The availability of the DOR was disclosed for
the first time at trial. As a result, the Court recessed to give Defense Counsel an opportunity to
review the DOR to determine whether it contained Jencks12 or Braa’y13 material. Defendant
ultimately objected to Corporal Carroll’s testimony and to the DOR, arguing that the DOR

contained Brady material. In the DOR Corporal Caroll wrote, “[Trooper Gleim] missed a few

10 While in transit, Defendant was respectful to Corporal Carroll and Trooper Gliem, but made comments about how
he previously broke free from the handcuffs. Defendant stated, however, that he would not break free ii'om the cuffs
again.

ll Defendant objected to this testimony and argued that the State violated its discovery obligations under Court of
Common Pleas Criminal Rule 16 (“Rule 16”) because he was unaware that such a report existed. The Court
recessed to allow the State to determine the location of the report and whether the report contained any Jencks
material. The State was able to locate the document, however, the Court expressed its frustration with the State for

failing to follow proper discovery procedures
12 Jencks v. U.s., 353 U.s. 657 (195?).
13 Brady v. Maryland, 373 U.S. 83 (1947).

steps while giving directions.” The State argued that there was no intentional misconduct on its
part and, that Defendant should be given an opportunity to cross-examine Corporal Carroll about
the DOR rather than suppress any evidence of Corporal Carroll’s testimony. The Court allowed
the State to enter the DOR into evidence but reserved its decision on whether the DOR contained
Brady material.

On cross-examination Trooper Gleim stated that she decided to conduct a DUI
investigation based on her own observations-that Defendant exhibited blood shot, glassy,
watery eyes, emanated a strong odor of alcohol, and behaved very abnormally_as well as
Corporal Hazzard’s observations Trooper Gliem testified that this was the first time that she
conducted a DUI investigation outside of the Police Academy, but stated that she performed the
tests in accordance with her training.14

At Trooper Gliem’s request, Defendant performed the alphabet test and counted
backwards from sixty-nine to fifty-two. Based on Defendant’s performance on these two
preliminary tests, Trooper Gliem requested Defendant to submit to three field sobriety tests.
First, Trooper Gliem administered the horizontal gaze nystagrnus (“HGN”) test and found that
Defendant exhibited all six of the possible clues.15 Trooper Gliem then administered the walk-
and-turn test. Trooper Gliem testified that she did not recall the exact instructions that she gave
to Defendant, but conceded that she probably instructed him differently than she does now.
During this test, Trooper Gliem observed that Defendant missed heel to toe on at least half or
more of the steps that he took. Finally, Trooper Gliem administered the one-leg stand test and

found that Defendant’s performance indicated that he was impaired by alcohol.

14 Trooper Gliem is certified to conduct field tests under the authority of the National Highway Traffic and Safety

Administration (“NHTSA”).
ls Trooper Gliem indicated that Defendant’s eyes did not follow the pen, demonstrating a lack of smooth pursuit,

and observed nystagmus at a maximum deviation in both eyes.

Ai°cer the State rested, Defendant took the stand and testified on his behalf. Defendant
served in the United States Marine Corps from June 27, 2006 until August 2013. He served two
tours of duty in Iraq.16 He recounted an IED Incident where an IED detonated and caused dirt,
debris and white phosphorous to blow into his eyes. Defendant also testified that he suffers
from panic attacks and post-traumatic stress disorder (“PTSD”) as a result of serving his two
tours. As result of these medical conditions, Defendant had sought medical treatment and was
prescribed three different medications to combat his anxiety, depression, PTSD, and inability to
sleep. He explained that whenever he is enclosed in small places, he shakes, becomes nauseous,
and eventually loses control of his emotions. Defendant further testified that while he was
handcuffed and in the back of Corporal Hazzard’s vehicle, he suffered from a “pretty bad” panic
attack. He explained that he felt like he was going to vomit and began “freaking out.” He also
testified that he calmed down once Trooper Jewel transported him to Corporal Carroll’s car. He
explained that his panic attacks are uncontrolled and unexplainable.

After considering all of the testimony and the evidence in the record of the suppression
hearing, the Court determined that the State met its burden of establishing probable cause to
arrest Defendant for DUI.

B. Trial

At trial, the State proffered Trooper Gliem as its sole witness, and she provided the
following testimony: Following the field sobriety tests, Trooper Gliem administered an

Intoxilyzer test,17 Prior to administering the test, she sat with Defendant and personally observed

16 In an earlier Order, the Court incorrectly stated that Defendant served two tours in Afghanistan. After reviewing
the testimony, the Court realized that Defendant actually served two tours in Iraq, and “spent time” in Afghanistan.
17 During voir dire, when Trooper Gliem testified that the Intoxilyzer machine had been calibrated in August 2013
and September 2013, Defendant objected, arguing that the State made another discovery violation because the
Intoxilyzer was calibrated in August 2013 and September 2013, and he only received the August calibration card.
The State maintained that its failure to disclose the September calibration card was inadvertent. The Court recessed,
and gave Defendant an opportunity to review the September calibration card. Thereafter, Defendant continued its

10

him for a twenty-minute period, which began at 11:39 p.m. During this time period, Defendant
did not have anything in his mouth. At 12:05 a.m. Trooper Gliem inserted the Intoxilyzer card

into the machine, and at 12:06 a.m. She administered the test, which indicated that Defendant had

aBAC of.iz;s.18

At the conclusion of trial Defendant challenged whether the State met the four-hour
requirement under 21 Del. C. § 4177(a)(5), and the Court reserved its decision.
DISCUSSION
The Court will first address Defendant’s Motion to Suppress, explain its reasoning for
finding that probable cause existed to arrest Defendant, and resolve any remaining issues that
arose during the suppression hearing. Next, the Court will analyze Whether the State has met its
burden in proving beyond a reasonable doubt that Defendant is guilty of DUI in violation of 21
Del. C. §4177.

A. The Suppression Hearing
On a motion to suppress the State bears the burden of establishing, by a preponderance of

the evidence, that the challenged search or seizure did not violate the rights of Defendant

guaranteed by the federal Constitution, the Delaware Constitution, and Delaware statutory law.19

In this action Defendant first challenged the legality of his detention, which he contends took

voir dire of Trooper Gliem. Upon further questioning, Defendant challenged whether Trooper Gliem had personal
knowledge of how the State Chemist calibrates the machines. Ultimately, the Court found that Trooper Gliem’s
testimony was sufficient to satisfy the requirements under Delaware Rule of` Evidence (“DRE”) 803 (6) because
Trooper Gliem testified that she had witnessed the State Chemist calibrate the machines, and knew how the State
Chemist performed the calibrations. Thus, the August 2013 and September 2013 calibration cards were admitted as
State’s Exhibits 5 and 6, respectively, over Defendant’s objections

18 On the Intoxilyzer card, Trooper Gliem only indicated the time in which she began the observation period,
inserted the Intoxilyzer card, and administered the test. She did not actually indicate the time in Which she ended the
observation period. Defendant objected to the admissibility of the test, arguing that the twenty minute observation
period was not properly documented. The Court found that based on Trooper Gliem’s testimony_specifically that
she sat with Defendant and personally observed him for twenty minutes_the twenty minute observation period was
met, and on that basis, overruled Defendant’s objection.

19 State v. Rickara's, 2 A.3d 147, 148 (Del. Super. 2010), ajj"d, 30 A.3d 782 (Del. 2011) (citing Hunter v. State, 783
A.2d 558 (De1.2001)).

ll

place when Corporal Hazzard took his car keys upon approaching his vehicle. Defendant then
asserted that Corporal Hazzard’s actions in handcuffing him and placing him in the back of her
Tahoe constitutes an arrest for which she had no probable cause. Defendant also argued that the
field tests should be suppressed because of an alleged Brady violation and, because it is unclear
whether Trooper Gliem complied with NTSHA standards in her instructions Finally, Defendant
argued that the Court should not consider his behavior in its probable cause analysis because he
suffers from PTSD. The Court will address these issues in turn.

i. Corporal Hazzard Properly Detained Defendant During Her Investigatory
Stop in Accordance with 11 Del. C. § 1902

The Fourth Amendment of the United States Constitution and Article I, Section 6 of the
Delaware Constitution afford individuals protection from unreasonable searches and seizures.20
An individual is considered “seized” when, in view of the circumstances, a reasonable person
would not feel free to leave or ignore the police presence.21 In this action, Corporal Hazzard
took Defendant’s car keys and placed them on top of` his vehicle immediately upon her initial
contact with him. Thus, Defendant was seized at that moment.

A police officer may stop and detain an individual if the officer has reasonable suspicion
that the individual has committed, is committing, or is about to commit a crime.22 “‘Reasonable
suspicion has been defined as the officer’s ability to point to specific and articulable facts which,
taken together with all rational inferences from those facts, reasonably warrant the intrusion.”’23
In determining whether an officer had reasonable articulable suspicion, the Court evaluates the

evidence “‘in the context of the totality of circumstances[,] as viewed from the eyes of a

reasonable, trained police officer in the same or similar circumstances, combining objective facts

20 See Michigan Dept. ofState Police v. Sitz, 496 U.S. 444 (1990).

21 State v. Huntley, 777 A.2d 249, 254 (Del.2000) (citing Michigan v. Chesternut, 486 U.S. 567, 573 (l988)).
22 Hicks v. State, 361 A.2d 6, 9 (Del. 1993) (citing Terry v. Ohio, 392 U.S. l, 22 (1968)).

23 Coleman v. S¢aze, 562 A.zd 1171, 1174 (De1. 1989) (quoting Teny, 392 U.s. at 21).

12

With an officer’s subjective interpretation of those facts.”’24 An investigatory detention “must be
minimally intrusive and reasonably related in scope to the circumstances Which first justified the

3325 ca

interference [T]his rule allows for the constitutional principle that limited intrusions may,

on balance, be justified by special law enforcement interests so long as the police have an

5526

articulable basis for suspecting criminal activity. Determining the reasonableness of the

means used to effectuate an investigatory detention is decided on a case-by-case analysis.27

In this action, Corporal Hazzard had reasonable suspicion to believe that Defendant had
violated several traffic laws. Corporal Hazzard observed Defendant driving erratically,
screeching tires and Weaving in and out of traffic. Defendant also failed to respond to Corporal
Hazzard’s emergency lights, siren, and instruction to pull over. In addition, Corporal Hazzard
smelled a strong odor of alcohol upon approaching Defendant. These observations provided
Corporal Hazzard With a reasonable articulable suspicion to stop and detain Defendant for
investigatory purposes. Under these circumstances, Corporal Hazzard’s decision to take
Defendant’s keys Was very reasonable and necessary to be able to safely conduct her
investigation

Defendant argued that because Corporal Hazzard conducted an investigatory stop When
she took his keys, she Was required and failed to comply With ll Del. C. § l902(a).28 According
to § 1902, a police officer “may stop any person abroad, or in a public place, Who the officer has

reasonable ground to suspect is committing, has committed or is about to commit a crime, and

may demand the person’s name, address, business abroad and destination.” Defendant contends

24 Staze v. Vizcarmndojargas, 2011 WL 6946978, at *3 (Dei. com. P1. Dec. 14, 2011) (ci¢ing Jones v. smze, 744
A.2d 856 (Dei. 1999)).

25 Hicks, 361 A.2d at 11 (citing Coleman, 562 A.2d at 1176).

26 Id. at 12 (citing Michigan v_ summers, 452 U.s. 692, 699 (1981)).

27 State v. Parks, 95 A.3d 42, 50 (Del. Super. 2014).

28 stare v. Bowden, 273 A.2d 481 (1971).

13

that Corporal Hazzard failed to make inquiries required by § 1902 and argues that, under State v.
Bowden, the detention is invalid. In Bowden, the Delaware Supreme Court found that an officer
must strictly adhere to § 1902 prior to making a seizure, and the failure to do so results in the
suppression of any evidence obtained as a result of the detention.29

The Court finds that Defendant’s reliance on Bowa'en is misplaced because Corporal
Hazzard complied With the requirements of § 1902. First, her detention Was made after
Witnessing Defendant’s erratic driving and failure to respond to emergency signals. Second, she
made the inquiries set forth in § 1902 When she obtained Defendant’s name, asked his address
and his business abroad. Indeed, upon taking Defendant’s keys, Corporal Hazzard immediately
asked Defendant for his license, registration, proof of insurance, and inquired into Defendant’s
business abroad and his destination Defendant stated he Was coming from La Tolteca and that
he Was returning to his apartment in Rodney Square. This strictly complies With the
requirements of § 1902. HoWever, even if it did not, in Buckingham v. State, the Delaware
Supreme Court found that substantial compliance, rather than strict compliance, is sufficient to

effectuate a detention under § l902.30 Thus, Defendant’s initial detention Was proper.

ii. Corporal Hazzard Did Not Ejfectuate An Arrest When She Handcuj]"ed
Defendant and Placed Him In T he Back 0fHer Tahoe

Defendant argued that he Was placed under arrest When he Was handcuffed and placed in
the back of the Tahoe. The import of this argument is that, at that time, Corporal Hazzard had
not developed sufficient probable cause to arrest Defendant for DUI. A seizure may constitute

either an investigatory detention, Which requires a basis of reasonable articulable suspicion, or a

29 Id. at 483_84.
30 The Delaware Supreme Court noted “that the statutory language of § l902(a) specifies that the officer ‘may’
demand of a person answers to the enumerated inquiries. The mandatory term ‘shall’ is not used.” Buckingham v.

State, 482 A.2d 327, 333 (Del. 1984).

14

custodial arrest, which requires a basis of probable cause.31 In determining whether a seizure is
an investigatory detention or a custodial arrest, the Court examines “the nature and the degree of
the intrusion occasioned by the particular encounter” under the totality of the circumstances32 In
its analysis, the Court considers the following:

(l) the amount of force used by the police; (2) the need for such force; (3) the

extent to which the individual's freedom of movement was restrained; (4) the

physical treatment of the individual, including whether handcuffs were used; (5)

the number of agents involved; (6) the duration of the stop; and (7) whether the
target of the stop was suspected of being ar'me:d.?’3

The Court finds that Corporal Hazzard’s action of removing Defendant from his vehicle,
applying handcuffs to him, and placing him in the Tahoe was reasonable in order to mitigate the
peril that had ensued when the girlfriend exited Defendant’s vehicle and became highly
emotional and belligerent. “The use of handcuffs is a relevant, but not dispositive, factor in
distinguishing investigatory detentions from formal arrests.”34 In determining whether the use of
handcuffs converts a detention to an arrest, the Court considers “the nature and degree of the
intrusion under all of the facts of the particular encounter.”35 lt is evident that Corporal Hazzard
would not have been able to safely conduct her investigation unless Defendant and the girlfriend
were separated. Corporal Hazzard attempted to separate them by having Defendant step out of
the vehicle. Unexpectedly, the girlfriend also got out of the vehicle and began yelling. Because
of the girlfriend’s unstable condition and the yelling commotion between Defendant and the
girlfriend, Corporal Hazzard handcuffed Defendant and placed him in the back of her Tahoe in
order to effectively separate him from his girlfriend Failure to do so could have easily
compromised Corporal Hazzard’s safety. Thus, under the circumstances, the detention of

3‘ state v. Kang, 2001 wL 1729126, at *6 (Del. super. 2001).

32 Id. at *6.

33 ld.

34 Sza¢e v. Brinkley, 2013 WL 1225869, ar * 7 (Del. super. Feb. 19, 2013) (citing Kang, 2001 wL 1729126, at *6)).
35 stevenson v. Delaware, 1999 wL 464524, at *3 (Del. super. Apr. 27, 1999) (citing Sza¢e v. Biddle, Cr. A. NO.
9564)64)06939,3?111011,1. (sel. super. Aug. 9, 1996)).

15

Defendant Was minimally intrusive and necessary for purposes of carrying on the investigation
and for Corporal Hazzard’s safety.36

Moreover, While Defendant Was in the back of the Tahoe, he became more belligerent_
banging his head on the Window multiple times, yelling, and freeing his hands of the handcuffs
Meanwhile, the girlfriend continued to act disorderly by screaming, laying on the ground, and
stating that she Wanted to take her life. This unfolding situation made it necessary for the
Troopers to transport Defendant to Troop 2 to safely continue the DUI investigation. “‘[P]olice
officers may transport suspects from a scene as part of an ‘investigatory detention’ When such
action is reasonable and necessary under the circumstances.”’37 It Was clear to the Troopers that
the situation Would not be mitigated, and their investigation could not ensue, if both Defendant
and the girlfriend remained on the scene.

Thus, placing Defendant in the back of Corporal Hazzard’s Tahoe constituted an
investigatory detention and not an arrest. In addition, the decision to transport Defendant back to
Troop 2 so that he could submit to field sobriety tests Was permissible considering the
circumstances that took place at the stop.

iii. The State’s Failure to Disclose the DOR Does Not Constitute a Brady
Violation

Defendant objected to Corporal Carroll’s testimony and to the DOR, arguing that the
DOR contained Braa’y material because in it, Corporal Carroll Wrote “[Trooper Gleim] missed a
few steps While giving directions.” Under Braa'y, the United States Supreme Court held “that the

prosecution’s failure to disclose evidence favorable to an accused upon request violates due

36 Additionally, because of the nature of the stop, briefly detaining Defendant in order to Wait for additional police
units to arrive is also reasonable. See Loper v. State, 8 A.3d ll69, 1173 (Del. 2010).

37 state v. Davis, 2012 WL 3794286, at *2 (Del. Com. July 9, 2012) (quoting Kang, 2001 WL 1729126, at *6)(“F0r
example, in State v. Burris, [this Court] found that it Was reasonable and necessary to transport a defendant from the
scene of a motor vehicle accident as part of an investigatory detention to conduct field tests because there Was no
shoulder on the roadway near the scene, it Was raining, and only the investigating officer Was present.”).

16

process When the evidence is material either to guilt or to punishment, irrespective of the good or

1538

bad faith of the prosecution. The State has a duty to disclose exculpatory evidence

irrespective of the defendant’s actions,39 and need “‘only [ ] disclose evidence that, if suppressed,

Would deprive the defendant of a fair trial.”’40

ln order to establish a Braa'y violation, a defendant must demonstrate that “[t]he evidence
at issue [is] favorable to the accused, either because it is exculpatory, or because it is
impeaching; that [the] evidence [Was] suppressed by the State, either Willfully or inadvertently;
and prejudice [ ] ensued.”41 Exculpatory evidence is considered to be material if it “creates ‘a
reasonable probability that, had the evidence been disclosed to the defense, the result of the

77,42

proceeding Would have been different. This occurs When “the government's evidentiary

suppression “‘undermines confidence in the outcome of the trial.”’43 Moreover, “[m]ateriality is
not limited to the individual effect of each piece of exculpatory or impeachment evidence.
Instead, materiality is determined ‘in the context of the entire record,”’44 and the cumulative
ejj‘ect of the evidence suppressed by the State.45

ln this action, the State’s failure to disclose the DOR does not constitute a Brady
violation. The DOR, specifically Corporal Carroll’s note that “[Trooper Gleim] missed a few
steps While giving directions” Was not material in the context of the entire record. The record is
void of any indication that the State’s failure to disclose the DOR resulted in any prejudice to

Defendant. Even Without the DOR, Defense Counsel still Was able to effectively cross examine

38 Michael v. Szaze, 529 A.2d 752, 755 (De1.1987) (citing Brady, 373 U.s. 83).

3" amy v. Unned S¢a¢es, 2015 WL 4776945, at *7 (D. Del. Aug. 13, 2015) (ciring Um'¢ed states v, Agurs, 247 U.s.
97, 107 (1976); Kyles v. Whitley, 514 U.S. 419, 433 (1995)).

40 State v. Powell, 2016 WL 3023740, at *32 (Del. Super. May 24, 2016) (quoting Michael, 529 A.2d at 755).
4lGooale v. State, 136 A.3d 303, 312-13 (Del. 2016) (quoting Strickler v. Greene, 527 U.S. 263, 281-82 (1999)).

42 Wright v. State, 91 A.3d 972, 988 (Del. 2014) (quoting Starling v. State, 882 A.2d 747, 756 (Del. 2005) (emphasis
added) (quoting Jackson v. State, 770 A.2d 506, 516 (Del. 2001)).

43 1a (Citing Kyles, 514 U.s. at 434).

44 ld.(citing Unized S¢a¢es v_ Agurs, 427 U.s. 97, 112 (1976)).

45 ld. (citing Kyles, 514 U.S. at 421) (emphasis supplied).

17

Corporal Carroll and Trooper Gliem, and highlight Trooper Gliem’s inexperience at the time of
the stop and arrest.46 Thus, the State’s failure to disclose the DOR did not create a reasonable
probability that, had the DOR been disclosed, the result of the suppression hearing (and
ultimately, the trial) would have been different.
iv. Defendant’s Arrest Was Supported by Probable Cause

Under the Fourth Amendment, an arrest must be supported by probable cause. “Probable
cause exists where the facts and circumstances within the police officer's knowledge, and of
which the police officer had reasonably trustworthy information, are sufficient in themselves to
warrant a person of reasonable caution to believe that an offense has been or is being
committed.”47 In order for the Court to find that probable cause existed the State must show that,
under the totality of the circumstances, the arresting police officer believed that there was a fair
probability that criminal activity was occurring or has occurred.48 Probable cause to arrest for
DUI “rests upon the observations of the arresting officer, which includes the driver’s
performance on field sobriety tests.”49

Although there were four different officers involved in either the traffic stop or
subsequent arrest of Defendant, Corporal Hazzard and Trooper Gliem were the State’s witnesses

who provided testimony about whether defendant was driving under the influence of alcohol.50

Corporal Hazzard described Defendant to look dazed and not alert, and indicated that she

46 Trooper Gliem testified that prior to administering the tests, she and Corporal Carroll reviewed the way in which
the tests should be conducted. Corporal Carroll testified that she was present while Trooper Gliem administered the
field sobriety tests and that Trooper Gliem followed protocol in conducting the DUI investigation

”" Bease v. S¢a:e, 884 A.zd 495, 498 (Del.zoos).

48 Miller v. Sza¢e, 4 A.3d 371, 373 (De1.2010).

49 State v. Mulholland, 2013 WL 3131642, at *4 (Dei. com. P1. June 14, 2013).

50 When Trooper Jewel testified, he could not recall Whether Defendant’s eyes exhibited any signs of alcohol
impairment or if he had smelled an odor of alcohol on Defendant’s breath. Trooper Jewel only recalled that
Defendant was acting in a disorderly manner. In a similar vein, Corporal Carroll did not testify as to any specific
observations she made as to whether Defendant exhibited signs of alcohol impairment Instead, Corporal Carroll
testified as to her observation of Trooper Gliem as Trooper Gliem conducted the DUI investigation

18

smelled a strong odor of alcohol upon approaching Defendant’s vehicle. Similarly, Trooper
Gliem testified that she detected a strong odor of alcohol emanating from Defendant’s breath,
and observed Defendant to have blood-shot, watery, and glassy eyes. Moreover, Defendant
admitted to consuming alcoholic beverages at a nearby restaurant, prior to driving. All of the
Troopers described Defendant as acting disorderly. Moreover, the MVR shows Defendant
screaming, not following instructions, hanging his head against the back of the Tahoe, freeing
himself of the handcuffs, and otherwise acting belligerent.51

At Troop l, Trooper Gliem administered two preliminary tests and three field sobriety
tests. First, Defendant performed the alphabet test. Trooper Gliem testified that she instructed
Defendant to recite the letters of the alphabet from F to P, and that Defendant basically sang the
alphabet from the beginning, failed to complete the test as he was directed, and spoke to Trooper
Gliem in an inappropriate manner. Then, Defendant was instructed to count backwards from
sixty-nine to fif`ty-two. While performing the counting test, Defendant transported the numbers.

Based on Defendant’s performance on these preliminary tests, Trooper Gliem requested
Defendant to submit to three field sobriety tests. First, Trooper Gleim administered the HGN
test. Trooper Gliem testified that prior to administering the test, she asked Defendant if he was
injured or had any “eye issues.” Defendant responded that while he did not have any current eye
issues, his eyes had been exposed to white phosphorous during the detonation of an improvised
explosive device (“IED”) while he was serving overseas (the “IED Incident”). Nonetheless,

Trooper Gliem testified that she was satisfied that he was capable of performing the HGN test

51 Defendant requests that the Court not consider Defendant’s disorderly conduct during the stop and detention in its
probable cause analysis, arguing that the conduct was a product of Defendant’s PTSD. While the Court does not
doubt or discredit the fact that Defendant may suffer from PTSD as a result of serving the country during his two
tours of duty, his condition is irrelevant as it applies within the probable cause analysis. As explained above,
probable cause is based off of the facts and circumstances within the police officer's knowledge At no point during
the stop or detention did Defendant state that he suffered from panic attacks or PTSD. Thus, at the time of the stop
and detention, the Troopers had no reason to believe that Defendant suffered from PTSD or panic attacks, and
therefore, Defendant’s behavior will be considered in the Court’s probable cause analysis.

19

based on his response that he had no “eye issues.”52 Trooper Gliem testified that Defendant
exhibited all six of the possible clues on the HGN test, which she considered to be a failure.53

Trooper Gliem then administered the walk-and-tum test. Trooper Gliem Stated that she
did not recall the exact instructions that she gave to Defendant, but conceded that she probably
instructed him differently than is her current practice. Because Trooper Gliem could not provide
any testimony about how she instructed Defendant, the Court did not consider the walk-and-tum
test results in its probable cause analysis.

Finally, Trooper Gliem administered the one-leg stand test. Prior to the test, Defendant
stated that he had “balance issues” as a result of the IED Incident. Trooper Gliem testified that
she found that Defendant was capable of performing the test. During the one-leg stand test,
Defendant raised his right foot and bent his left knee slightly. Defendant also interlocked his
fingers as he held his hands out in front of him, then placed his hands behind his back, but at all
times, Defendant’s arms were raised at least six inches from him side. During the first ten
seconds, Defendant swayed and raised his arms. During the next ten seconds, eleven to twenty,
Defendant swayed, raised his arms, and hopped. Because of Defendant’s stated issues with
balance caused by the IED Incident, the Court did not consider the one-leg stand test in its
probable cause analysis.

In determining that probable cause existed for Trooper Gliem to arrest Defendant, the
Court considered the following factors: (l) Defendant’s erratic driving; (2) the traffic violations

(including failure to respond to police signals and instructions); (3) an admission to drinking

alcohol prior to driving; (4) the plain view of alcohol in the vehicle; (5) dazed, glassy, and

52 Defendant told Trooper Gliem that he had white phosphorous in his eyes, but indicated that it would not hinder
him from performing the HGN.

53 Trooper Gliem indicated that Defendant’s eyes did not follow the pen, demonstrating a lack of smooth pursuit,
and observed nystagmus at a maximum deviation in both eyes.

20

watery eyes; (6) strong odor of alcohol; (7) disorderly and belligerent conduct; and, (8)
Defendant’s performance on the HGN test. Accordingly, when each of these factors were
considered in total, the Court found that Trooper Gliem had probable cause to arrest Defendant
for DUI.54

B. The DUI Offense

Under 21 Del. C. § 4177(a)(1), “[n]o person shall drive a vehicle . . . when the person is
under the influence of alcohol.” In order for a defendant to be found guilty under § 4177, the
State must prove beyond a reasonable doubt that: (l) the defendant drove a motor vehicle at or
about the time and place charged, and; (2) the defendant was under the influence of alcohol
while he was driving.55

In this action, there is no dispute that Defendant was driving the vehicle. Corporal
Hazzard followed Defendant for approximately one mile as he drove southbound on Concord
Pike. Defendant, however, challenges whether the State has met its burden of establishing that
he was under the influence while driving. Pursuant to 21 Del. C. § 4177(a)(5), no person shall
drive a vehicle “[w]hen the person’s alcohol concentration is, within 4 hours after the time of
driving[,] .08 or more.”

In this case, the Intoxilyzer test indicated that Defendant’s BAC level was .185, which is
clearly over the legal limit of .08. Defendant, however, contests, whether the State met its
burden of establishing compliance with the four-hour rule requirement Corporal Hazzard

testified that she stopped Defendant at approximately 10:20_10:30 p.m. on September 14, 2013.

54 Rybicki v. State, 119 A.3d 663, 671 (Del. 2015), reargument denied (Aug. 5, 2015) (“‘[A] traffic violation
combined with an odor of alcohol, standing alone, do[es] not constitute probable cause to arrest [a] driver for a DUI
offense.’ Lefebrve v. State, 19 A.3d 287, 292-93 (Del. 2011). Yet, when ‘rapid speech, admission to drinking,
bloodshot and glassy eyes and a failed alphabet test’ are added to a traffic violation and odor of alcohol, the probable

cause standard has been satisfied. Id.).
55 Lewis v. Sza¢e, 626 A.2d 1350, 1355 (Del. 1993).

21

Trooper Gliem testified that she specifically remembered the time When Corporal Hazzard
stopped Defendant_Which she stated Was 10:24 p.m._because the time reflected her birthday.
Additionally, the Intoxilyer card indicated that the time in Which Trooper Gliem conducted the
Intoxilyzer test Was l2:06 a.m. on September 15, 2013, Which Was less than two hours after the
initial stop. Thus, the record establishes that Trooper Gliem conducted the lntoxilyer test Within
four-hours of Defendant’s arrest, as required under 2l Del. C. § 4177(a)(5). Based on the
foregoing, the Court finds that the State has met its burden of proving beyond a reasonable doubt

that Defendant is guilty of DUI as alleged in the lnformation.

CONCLUSION
For the foregoing reasons, the Court finds Defendant GUILTY of Driving Under the
lnfluence of Alcohol, in violation of 21 Del. C. § 4177. This Judicial Officer shall retain

jurisdiction of this case and Will schedule it forthwith f`or sentencing.

IT IS SO ORDERED this 22nd day of August, 2016.

 

Sheldon K. Rennie,
Judge

22